DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 10, 12, are 14-16 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 5 and 10 each recite “at least one wall orifice…spaced around a periphery” which should be clear if it were “at least two walls” however the spacing is unclear in a singular configuration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-6 and 9 are rejected, as best understood, under 35 U.S.C. 102(a)1 as being anticipated by Bokmiller (US 5,373,958).
Bokmiller disclose a container configured to hold material, comprising: a floor; at least one wall 12 having a lower portion attached to a circumference of the floor so as to establish an enclosed area for holding material above the floor (see fig. 2), wherein the at least one wall extends below the floor establishing a base portion 13; and at least one wall orifice 41 arranged directly below the floor on and spaced around a periphery of the base portion, wherein each wall orifice is configured to receive a distal end of a human foot; see fig. 2.  Note that the wall orifices while discussed as for receiving forklift forks (see col. 4, lines 40+) are considered fully capable of receiving a human foot as claimed.
Claims 10, 12, and 14-15 are rejected, as best understood, under 35 U.S.C. 102(a)1 as being anticipated by Boover (US 5,690,247).
Boover discloses a container configured to hold material, comprising: a floor; at least one wall having a lower portion attached to a circumference of the floor so as to establish an enclosed area for holding material above the floor, and at least one wall orifice 38 at a periphery of a portion of the at least one wall directly above the floor; see figures 1, 5-6, wherein: each wall orifice is configured to receive a distal end of a human foot; see abstract. Each wall orifice includes a corresponding concave enclosure considered a curved and clamshell shape projecting within the enclosed area, attached to an interior side of the wall and floor; see fig. 6.
Claims 10-14 and 16 are rejected, as best understood, under 35 U.S.C. 102(a)1 as being anticipated by Timm et al. (US 5,803,303).
Timm et al. disclose a container configured to hold material, comprising: a floor 40; at least one wall 30/50/60/70 having a lower portion attached to a circumference of the floor so as to establish an enclosed area for holding material above the floor, and at least one wall orifice 100 at a periphery of a portion of the at least one wall 60, 70 directly above the floor; see figures 1-4, wherein: each wall orifice is configured to receive a distal end of a human foot; see fig. 7. Each wall orifice includes a corresponding concave enclosure considered a curved shape projecting within the enclosed area, attached to an interior side of the wall and floor; see fig. 3.
	Regarding claim 16, the plurality of orifices 100 are considered equally spaced apart the periphery (ie. in opposing configuration); see fig. 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are alternatively rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Timm et al. (US 5,803,303) in view of Grimesey et al. (US 6,102,343).
Timm et al. as discussed above discloses a concave enclosure attached to the floor (above) not located in a base portion below the floor however Grimesey et al. teach providing a vented floor extending from wall to wall providing a flat floor surface within receptacle walls ; see fig. 1.  It would have been obvious to one of ordinary skill in the art to provide the raised floor of Grimesey et al. in the invention to Timm et al. for supporting trash in a uniform manner at the bottom. 
Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. Distinguishing features have been claimed with respect to Jaicks ie. configuration of the enclosure and location with respect to a floor however note the prior art teachings as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See also cited references to Brennan et al.; Reason; Koefelda and Kernen et al. teaching similar constructions with orifices in lower base portions of containers. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 3649